IN THE UNITED STATES COURT OF APPEALS

                                  FOR THE FIFTH CIRCUIT



                                          No. 01-50183
                                        Summary Calendar


UNITED STATES OF AMERICA,

                                                                                 Plaintiff-Appellee,

                                               versus

MARIANO ROMERO-ROMERO, also
known as Salvador Aguirre-Medrano,

                                                                               Defendant-
Appellant.

                   ---------------------------------------------------------
                     Appeal from the United States District Court
                            for the Western District of Texas
                              USDC No. DR-00-CR-490-1
                   ---------------------------------------------------------
                                     October 29, 2002
Before JONES, STEWART and DENNIS, Circuit Judges.

PER CURIAM:*

       Court-appointed counsel for Mariano Romero-Romero (“Romero”) has moved for leave

to withdraw and has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Romero

has filed a pro se response brief. Our review of the briefs filed by counsel and Romero and of the

record discloses no nonfrivolous issue for appeal. Accordingly, the motion for leave to withdraw

is GRANTED, counsel is excused from further responsibilities, and the APPEAL IS

DISMISSED. See 5TH CIR. R. 42.2.




       *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.